UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06490 Dreyfus Premier Investment Funds, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Bennett A. MacDougall, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 10/31 Date of reporting period: 1/31/16 The following N-Q relates only to the Registrant's series listed below and does not affect the other series of the Registrant, which have a different fiscal year end and, therefore, different N-Q reporting requirements. A separate N-Q Form will be filed for those series, as appropriate. Dreyfus Diversified International Fund Dreyfus Global Infrastructure Fund Dreyfus Global Real Estate Securities Fund FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS Dreyfus Diversified International Fund January 31, 2016 (Unaudited) Registered Investment Companies99.4% Shares Value ($) Foreign Equity Dreyfus Emerging Markets Fund, Cl. Y 2,602,214 a 18,345,610 Dreyfus International Equity Fund, Cl. Y 7,083,009 a,b 222,973,114 Dreyfus/Newton International Equity Fund, Cl. Y 12,501,027 a,b 223,393,360 International Stock Fund, Cl. Y 16,284,703 a,b 221,960,500 Total Investments (cost $662,365,698) % Cash and Receivables (Net) .6 % Net Assets % a Investment in affiliated mutual fund. b The fund's investment in the Dreyfus International Equity Fund, Dreyfus/Newton International Equity Fund and the International Stock Fund represents 32.3%, 32.3%, and 32.1%, respectively, of the fund's total investments. All three funds seek to provide long-term capital appreciation. At January 31, 2016, net unrealized appreciation on investments was $24,306,886 of which $29,237,287 related to appreciated investment securities and $4,930,401 related to depreciated investment securities. At January 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Mutual Funds: Foreign 99.4 † Based on net assets. The following is a summary of the inputs used as of January 31, 2016 in valuing the fund's investments: Level 2 - Other Level 3 - Level 1 - Significant Significant Unadjusted Quoted Observable Unobservable Assets ($) Prices Inputs Inputs Total Investments in Securities: Mutual Funds 686,672,584 - - The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. Portfolio valuation: The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments are valued at the net asset value of each underlying fund determined as of the close of the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. These securities are categorized as Level 1 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 of the fair value hierarchy depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Infrastructure Fund January 31, 2016 (Unaudited) Common Stocks98.4% Shares Value ($) Australia3.1% Asciano 8,790 55,858 Aurizon Holdings 32,710 85,948 Sydney Airport 24,900 116,660 Transurban Group 54,572 418,165 Brazil.5% CCR 35,800 Canada6.6% Canadian National Railway 4,960 268,907 Canadian Pacific Railway 2,040 245,225 Enbridge 18,100 628,700 Fortis 3,970 115,368 TransCanada 5,090 176,764 China.7% Beijing Capital International Airport, Cl. H 156,000 France2.4% Aeroports de Paris 950 107,604 Eutelsat Communications 3,440 111,743 Groupe Eurotunnel 25,950 299,570 Hong Kong1.6% China Merchants Holdings International 58,482 161,781 Power Assets Holdings 20,500 187,500 Italy3.0% Atlantia 7,310 190,986 Snam 63,220 354,227 Terna Rete Elettrica Nazionale 21,370 114,358 Japan11.4% Central Japan Railway 3,350 621,974 Chubu Electric Power 19,000 243,387 East Japan Railway 8,000 736,808 Electric Power Development 6,800 229,393 Kansai Electric Power 28,700 a 312,014 Kyushu Electric Power 10,300 a 110,651 Tokyo Electric Power 24,000 a 120,412 Tokyo Gas 25,000 114,940 Mexico2.4% Grupo Aeroportuario del Centro Norte 43,100 a 200,271 Grupo Aeroportuario del Sureste, Cl. B 11,050 151,210 Promotora y Operadora de Infraestructura 15,700 180,451 South Korea2.0% Korea Electric Power 9,870 a Spain1.8% Enagas 6,480 188,831 Ferrovial 9,521 209,779 United Kingdom6.8% Centrica 32,358 95,010 Inmarsat 15,000 236,266 National Grid 67,933 957,481 Severn Trent 6,179 193,561 United States56.1% Alliant Energy 3,350 218,889 American Electric Power 12,510 762,735 American Tower 4,630 b 436,794 American Water Works 7,000 454,370 Atmos Energy 3,470 240,193 CMS Energy 9,850 382,968 Crown Castle International 7,900 b 680,980 CSX 16,710 384,664 Dominion Resources 14,530 1,048,630 DTE Energy 6,190 526,212 Duke Energy 3,420 257,526 Edison International 9,600 593,280 Eversource Energy 7,190 386,822 Exelon 9,540 282,098 InfraREIT 5,360 b 103,609 ITC Holdings 3,450 137,655 Kinder Morgan 36,820 605,689 Macquarie Infrastructure 1,710 114,673 NextEra Energy 4,570 510,515 Norfolk Southern 2,870 202,335 Pepco Holdings 3,900 104,052 PG&E 11,800 647,938 Pinnacle West Capital 3,690 244,684 Sempra Energy 5,010 474,698 Southern 9,020 441,258 Spectra Energy 7,410 203,405 Union Pacific 15,060 1,084,320 Williams 11,250 217,125 Xcel Energy 13,040 498,389 Total Common Stocks (cost $23,361,682) Master Limited Partnerships.6% United States Enterprise Products Partners LP (cost $166,901) 5,090 Other Investment.1% Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $25,610) 25,610 c Total Investments (cost $23,554,193) % Cash and Receivables (Net) .9 % Net Assets % LPLimited Partnership a Non-income producing security. b Investment in real estate investment trust. c Investment in affiliated money market mutual fund. At January 31, 2016, net unrealized depreciation on investments was $1,927,598 of which $834,621 related to appreciated investment securities and $2,762,219 related to depreciated investment securities. At January 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Electric 31.9 Transportation 31.3 Energy 24.7 Specialty 5.1 Infrastructure 3.9 Telecommunication Services 2.1 Money Market Investment .1 † Based on net assets. The following is a summary of the inputs used as of January 31, 2016 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks† 12,246,506 - - Equity Securities - Foreign Common Stocks† - 9,232,777 †† - Limited Partnership Interests† 121,702 - - Mutual Funds 25,610 - - † See Statement of Investments for additional detailed categorizations. †† Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. STATEMENT OF INVESTMENTS Dreyfus Global Real Estate Securities Fund January 31, 2016 (Unaudited) Common Stocks97.8% Shares Value ($) Australia5.8% Dexus Property Group 735,275 3,864,953 Goodman Group 542,300 2,356,327 GPT Group 1,996,680 6,960,251 Mirvac Group 3,157,310 4,270,402 Scentre Group 3,592,800 11,143,978 Stockland 1,895,550 5,562,100 Westfield 923,400 6,586,378 Canada2.0% Allied Properties Real Estate Investment Trust 186,890 4,442,456 Dream Office Real Estate Investment Trust 337,090 3,874,045 RioCan Real Estate Investment Trust 62,750 1,108,170 Smart Real Estate Investment Trust 196,040 4,332,499 Finland.4% Citycon 1,360,260 a France3.8% Fonciere des Regions 42,020 3,570,071 Klepierre 197,160 8,596,937 Unibail-Rodamco 57,050 14,423,493 Germany3.9% alstria office REIT 390,820 a 4,880,803 Deutsche Wohnen-BR 367,650 9,663,937 Vonovia 411,650 12,513,824 Hong Kong6.5% Cheung Kong Property Holdings 1,935,000 10,500,109 Henderson Land Development 579,000 3,146,159 Hongkong Land Holdings 822,000 5,147,580 Link REIT 881,950 5,048,289 New World Development 2,492,000 2,012,168 Sun Hung Kai Properties 1,201,000 13,059,823 Swire Properties 910,000 2,358,112 Wharf Holdings 968,000 4,510,760 Japan9.8% Activia Properties 423 1,901,534 GLP J-REIT 672 657,021 Invincible Investment 1,210 743,207 Japan Excellent 1,425 1,583,898 Japan Hotel REIT Investment 6,489 4,927,443 Japan Logistics Fund 1,176 2,342,834 Japan Rental Housing Investments 3,553 2,413,177 Kenedix Office Investment 786 3,979,828 Kenedix Residential Investment 916 2,133,663 Kenedix Retail REIT 1,118 2,277,024 Mitsubishi Estate 262,240 5,197,885 Mitsui Fudosan 741,000 17,421,945 Nippon Building Fund 1,695 8,756,951 Orix JREIT 2,422 3,375,249 Sumitomo Realty & Development 240,000 6,728,223 Tokyo Tatemono 409,000 4,399,814 Netherlands.5% Wereldhave 69,040 Norway.2% Entra 218,580 b Singapore1.3% CapitaLand 709,000 1,544,028 CapitaLand Mall Trust 2,430,900 3,392,363 Keppel REIT 3,279,000 2,066,598 Mapletree Greater China Commercial Trust 1,840,200 1,089,962 Mapletree Industrial Trust 1,012,000 1,093,358 Spain.4% Inmobiliaria Colonial 4,430,040 a Sweden1.3% Kungsleden 509,440 3,411,938 Wihlborgs Fastigheter 285,150 5,488,997 Switzerland.8% PSP Swiss Property 62,840 a United Kingdom6.2% Assura 4,018,430 3,127,382 British Land 848,187 8,995,996 Capital & Counties Properties 705,710 3,737,386 Great Portland Estates 300,811 3,299,303 Land Securities Group 826,182 12,963,081 Safestore Holdings 510,000 2,496,335 Shaftesbury 310,760 3,732,452 Tritax Big Box REIT 948,050 1,756,928 UNITE Group 338,930 3,117,645 United States54.9% Apartment Investment & Management, Cl. A 231,550 9,065,182 AvalonBay Communities 95,600 16,394,444 Boston Properties 138,220 16,062,546 Brandywine Realty Trust 221,460 2,841,332 Camden Property Trust 88,680 6,766,284 Care Capital Properties 134,180 4,017,349 Chesapeake Lodging Trust 74,237 1,864,833 CyrusOne 207,870 7,660,009 Digital Realty Trust 83,610 6,695,489 Duke Realty 512,270 10,311,995 Empire State Realty Trust, Cl. A 469,960 7,777,838 Equity One 229,130 6,351,484 Equity Residential 128,690 9,920,712 Essex Property Trust 70,300 14,981,633 Extra Space Storage 27,390 2,483,999 Federal Realty Investment Trust 27,690 4,176,483 First Industrial Realty Trust 291,290 5,997,661 General Growth Properties 222,560 6,240,582 HCP 281,250 10,108,125 Highwoods Properties 234,590 9,920,811 Host Hotels & Resorts 1,069,060 14,806,481 Hudson Pacific Properties 361,150 9,176,821 Kilroy Realty 63,190 3,530,425 Kimco Realty 313,430 8,522,162 LaSalle Hotel Properties 27,530 610,065 Liberty Property Trust 223,294 6,546,980 National Retail Properties 275,960 11,849,722 Prologis 157,220 6,205,473 PS Business Parks 54,520 4,720,342 Public Storage 85,060 21,567,814 Ramco-Gershenson Properties Trust 207,200 3,541,048 Regency Centers 81,010 5,864,314 Senior Housing Properties Trust 319,770 4,630,270 Simon Property Group 207,770 38,703,396 Sovran Self Storage 56,760 6,395,717 Spirit Realty Capital 576,750 6,044,340 STORE Capital 323,850 8,028,241 Sunstone Hotel Investors 275,290 3,270,445 Urban Edge Properties 222,370 5,403,591 Ventas 210,830 11,663,116 Vornado Realty Trust 66,920 5,919,743 Washington Real Estate Investment Trust 206,920 5,220,592 Weingarten Realty Investors 286,970 10,012,383 Welltower 361,450 22,489,419 Total Common Stocks (cost $642,166,191) Number of Rights.0% Rights Value ($) United Kingdom Tritax Big Box REIT (cost $7,440) 86,186 a Other Investment.9% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $6,060,907) 6,060,907 c Total Investments (cost $648,234,538) % Cash and Receivables (Net) % Net Assets % BRBearer Certificate REITReal Estate Investment Trust a Non-income producing security. b Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. This security may be resold in transactions exempt from registration, normally to qualified institutional buyers. At January 31, 2016, this security was valued at $1,722,587 or .2% of net assets. c Investment in affiliated money market mutual fund. At January 31, 2016, net unrealized appreciation on investments was $43,327,835 of which $78,191,892 related to appreciated investment securities and $34,864,057 related to depreciated investment securities. At January 31, 2016, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes. Portfolio Summary (Unaudited) † Value (%) Diversified 18.1 Multifamily 9.2 Health Care 8.0 Retail 7.5 Office 6.9 Shopping Centers 6.8 Regional Malls 6.4 Industrial 6.0 Office Infill 5.8 Self Storage 4.7 Freestanding 3.7 Hotel 3.6 Real Estate Services 3.5 Residential 3.2 Office Suburban 2.4 Specialty 2.0 Money Market Investment .9 † Based on net assets. STATEMENT OF FORWARD FOREIGN CURRENCY EXCHANGE CONTRACTS January 31, 2016 (Unaudited) Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Swiss Franc, Expiring 2/2/2016 a 349,000 341,277 340,704 (573 ) Sales: Proceeds ($) British Pound, Expiring 2/2/2016 a 325,000 461,971 463,095 (1,124 ) Euro, Expiring 2/2/2016 a 664,000 719,776 719,308 468 Japanese Yen, Expiring 2/2/2016 a 380,000,000 3,141,534 3,138,809 2,725 Singapore Dollar, Expiring 2/1/2016 a 3,500,000 2,453,661 2,456,830 (3,169 ) Gross Unrealized Appreciation Gross Unrealized Depreciation ) Counterparty: a Northern Trust The following is a summary of the inputs used as of January 31, 2016 in valuing the fund's investments: Level 3 - Level 2 - Other Significant Level 1 - Unadjusted Significant Unobservable Assets ($) Quoted Prices Observable Inputs Inputs Total Investments in Securities: Equity Securities - Domestic Common Stocks+ 384,361,691 - - Equity Securities - Foreign Common Stocks+ - 301,132,407 ++ - Mutual Funds 6,060,907 - - Rights+ 7,368 - - Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - 3,193 - Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts+++ - (4,866 ) - ) + See Statement of Investments for additional detailed categorizations. ++ Securities classified within Level 2 at period end as the values were determined pursuant to the fund's fair valuation procedures. See note above for additional information. +++ Amount shown represents unrealized appreciation (depreciation) at period end. The Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”) is the exclusive reference of authoritative U.S. generally accepted accounting principles (“GAAP”) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The fund's financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions. Actual results could differ from those estimates. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value. This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the fund’s investments relating to fair value measurements. These inputs are summarized in the three broad levels listed below: Level 1—unadjusted quoted prices in active markets for identical investments. Level 2—other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3—significant unobservable inputs (including the fund’s own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. Valuation techniques used to value the fund’s investments are as follows: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value. All preceding securities are categorized as Level 1 of the fair value hierarchy. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. Utilizing these techniques may result in transfers between Level 1 and Level 2 of the fair value hierarchy. When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the fund's Board. Certain factors may be considered when fair valuing investments such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. These securities are either categorized within Level 2 or 3 depending on the relevant inputs used. For restricted securities where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 of the fair value hierarchy. Pursuant to a securities lending agreement with The Bank of New York Mellon, the fund may lend securities to qualified institutions. It is the fund’s policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager or U.S. Government and Agency securities. The fund is entitled to receive all dividends, interest and distributions on securities loaned, in addition to income earned as a result of the lending transaction. Should a borrower fail to return the securities in a timely manner, The Bank of New York Mellon is required to replace the securities for the benefit of the fund and credit the fund with the market value of the unreturned securities and is subrogated to the fund’s rights against the borrower and the collateral. Derivatives: A derivative is a financial instrument whose performance is derived from the performance of another asset. Each type of derivative instrument that was held by the fund at period end is discussed below. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract decreases between those dates. With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed. The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations. The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract. Additional investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Dreyfus Premier Investment Funds, Inc. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23 , 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ Bradley J. Skapyak Bradley J. Skapyak President Date: March 23 , 2016 By: /s/ James Windels James Windels Treasurer Date: March 23 , 2016 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
